Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites “in a plan view,” and it is unclear if it is meant to be “in a plane view”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the part protruded from the plate-like coil”.  There is insufficient antecedent basis for this limitation in the claim. There is no mention of “the part protruded” in previous claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 4 is directed to a method, but there are no distinct steps recited. Therefore, it is unclear if the method is directed to an abstract idea of a method.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shimazu (JP2007122924) in view of Charest (US 20110315281), and in further view of Kato (JP2012144773) with citations made to attached machine translations.
Regarding claims 1 and 4, Shimazu teaches an induction heating apparatus and method of a plate-like member for arranging a plate-like member having a three-dimensional structure ([0002] metal plate 4, three-dimensional)  in such a way that it is interposed between a coils ([0013] secondary coil 5, being made of a plurality of secondary coils arranged above and below the metal plate) and inductively 
However, Charest teaches pair of plate-like coils, the pair of plate-like coils having a three-dimensional structure that corresponds to the plate-like member ([0063-0064] induction plates 904 and 906, Fig. 9b structure of induction plates corresponds to product 900).
Shimazu and Charest are considered to be analogous to the claimed invention because they are in the same field of induction heating devices. It would have been obvious to have modified Shimazu to incorporate the teachings of Charest to have a pair of plate like members whose structure corresponds to the plate-like member being heated in order to have the heated material retain a substantially uniform hardness (Charest [0006]).
Kato teaches wherein the plate-like member ([0025] metal plate 1) includes a plurality of surfaces in a predetermined cross section (Fig. 8 and 9 metal plate 1 shown to have multiple surfaces).
Shimazu, Charest, and Kato are considered to be analogous to the claimed invention because they are in the same field of induction heating devices. It would have been obvious to have modified 
Regarding claim 2, Shimazu, Charest (US20110315281), and Kato teach the induction heating apparatus of the plate-like member according to Claim 1, and Shimazu teaches wherein the plate-like coil pair is formed in such a way that the outer form thereof overlaps that of the plate-like member in a plan view (Fig.5 secondary coils 2 shown to overlap with plate member 4).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        3/15/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761